DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 6/04/2021 have been considered. 
Response to Amendment
The present amendment, filed on or after April 30th, 2021 has been entered. Claims
1-26 were pending. Claims 1, 6-9, and 13-26 have been amended. Claim 12 has been canceled. Thus, claims 1-11 and 13-26 are currently pending. Applicant’s amendment to the specification has remedied the objections set forth in the Non-Final Action mailed February 3rd, 2021. Applicant’s amendment to the drawings has partially remedied the objections set forth in the Non-Final Action. Applicant’s amendment to the claims has partially remedied the 112(b) indefiniteness rejections set forth in the Non-Final Action. 
Drawings
The drawings are objected to because:
 Fig. 7 element 406 is being used to reference the user interface, however there is no corresponding reference in the specification. Reference number 406 has already been used to denote an opening in fig. 4.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Interpretation
The term(s) “for”, “configured to”, “structured to allow”, and “structured to be” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Response to Arguments
Applicant's arguments filed 4/30/2021 regarding the 112(b) indefiniteness rejections have been fully considered but they are not persuasive. 
Claims 13 and 15 each positively recite the housing of the WCD, however the housing of the WCD is only an optional component of the claim as the housing of the WCD is configured to be received by the container of claim 1. If applicant wishes the positively recite a housing of a WCD examiner recommends adding a structural limitation to claim 1 in order to positively recite that element of the invention. Otherwise, examiner recommends using purely functional language in claims 13 and 15 to align the claim language with the optional features of claim 1. 
Applicant’s arguments with respect to claim 1-7, 9, 18 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the Van Huyssteen reference has not been specifically challenged in the arguments.
Regarding applicant’s arguments that the Chen reference teaches away from the proposed modification, it is noted that the applicant is using “teaching away” in a much broader sense that it is legally accepted. For a reference to be considered to teach away from a proposed modification such reference must criticize, discredit, or otherwise discourage the proposed combination. In re Fulton, 73 USPQ2d 1141 (Fed. Cir. 2004). The applicant is further advised that disclosed examples and/or preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, even if such nonpreferred embodiments are described as somewhat inferior. See In re Susi, 169 USPQ 423 (CCPA 1971), and In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994). In this case, Examiner is relying on the layered fabric composition of the briefcase to read on the limitation of the front wall and the rear wall including a plurality of fabric layers. However, examiner notes that in the rejection below all sides of the carrying case have the multi-layered fabric composition for protection of .    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 15 each structurally recite “the housing of the WCD”, however the housing of the WCD is only recited as an optional component of the carrying case system as a functional limitation of the carrying case in claim 1. Functionally reciting a limitation only requires that the structure must be capable of performing the function. In this specific case, the housing of the WCD has not been positively recited in independent claim 1 and thus in dependent claims 13 and 15 it is unclear how the housing of the WCD in the invention can be further limited as it only exists as an optional feature in the invention. Examiner recommends 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US Patent 5,577,652) in view of Van Huyssteen et al. (US Publication 2010/0193559 A1) herein after Van Huyssteen and Chen (US Patent 5,960,952).
Regarding claim 1, Cooper teaches a carrying case (fig. 1 backpack 10) for a wearable patient monitoring medical device system, comprising: a container (fig. 1 backpack 10) with a front wall, a rear wall, and a gusset that is coupled to the front wall the rear wall and is operative to separate the front wall from the rear wall to form a first side, a second side, and a bottom of the container (See annotated fig. 1 below), the container being configured to receive a housing of a wearable cardio defibrillator (WCD)(the bag is functionally capable of receiving and holding a WCD); two connection points inset from an edge of the rear wall (See annotated figure 1 below); and an adjustable strap removably coupled to the connection points, the adjustable strap configured to be worn in various configurations on a body of a patient (See annotated figure 1 below), but does not explicitly teach each of the first side and the second side of the gusset being configured to cover a portion of a side of the housing of the 
    PNG
    media_image1.png
    536
    762
    media_image1.png
    Greyscale
wall and rear wall including a plurality of fabric layers.


However, in a similar carrying case, Van Huyssteen discloses a carrying case for golf accessories that includes a pouch that holds a towel. The Van Huyssteen reference is reasonably pertinent to the instant case because it provides a carrying case that can connect to a user (see fig. 3) and the pouch of the carrying case has gaps in the side linings to allow for easy access to the contents (fig. 5). The gaps on the sides of the pouch cover a portion of the contents to prevent the contents from falling out as well. Regarding the instant claims Van Huyssteen specifically discloses gusset coupled to the front wall and the rear wall and is operative to separate the front wall from the rear wall to form a first side, second side, and a bottom of the container (fig. 4/5gusset 70 and liner 26 create a side portion of the carrying device that couples the front wall and back wall of carrying case body 62) and each of the first side and the second side of the gusset (fig. 4/5 gusset 70 and liner 26) being configured to cover a portion of a side of the housing of the WCD (fig. 4/5 covered portions are 70 and 26) and to expose another portion of the side of the housing of the WCD (fig. 4/5 open portions that expose contents of the carrying case as shown in fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Cooper to have a gusset coupled to the front wall and the rear wall and is operative to separate the front wall from the rear wall to form a first side, second side and a bottom of the container and each of the first side and the second side of the gusset being configured to cover a portion of a side of the housing of the WCD and to expose another portion of the side of the housing of the WCD as disclosed by Van Huyssteen as a way to allow passage for wired connections from the WCD to other components of the wearable patient monitoring system. 
Furthermore, Chen discloses each of the front wall and rear wall including a plurality of fabric layers (fig. 3 specifically fabric layers 12 and 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Cooper in view of Van Huyssteen to further include a layered structure of the carrying case body such that the front wall and rear wall include a plurality of fabric layers as disclosed by Chen as a way to provide protection to the carrying case to prevent damage to the contents of the carrying case.
Regarding claim 2, Cooper further teaches wherein the adjustable strap comprises a first adjustable section and a second adjustable section
Regarding claim 3, Cooper in view of Van Huyssteen and Chen disclose the carrying case of claim 1, but as described above do not explicitly include a pocket formed on the front wall of the container.
However, Van Huyssteen further discloses a pocket formed on the front wall of the container (fig. 4/5 pocket 32/pocket 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Cooper in view of Van Huyssteen and Chen to further include a pocket formed on the front wall of the container as disclosed by Van Huyssteen as a way to allow storage for tools or extra equipment for the WCD device, or patient medicines, or small notes about the WCD carrier device or the operation of the WCD. 
Regarding claim 4, Cooper further teaches WAHC\67956AP_Fial docx-23-one or more straps coupled to the rear wall, the straps configured to hold one or more wires (fig. 1 anchoring loop 20).  
Regarding claim 5, Cooper further teaches a handle coupled to the rear wall (fig. 1 handle 12).  
Regarding claim 6, Cooper in view of Van Huyssteen and Chen disclose the carrying case of claim 1, but as described above do not explicitly disclose a latching strap configured to hold a defibrillator of the wearable patient monitoring device system in the container.
However, Chen disclose a latching strap configured to hold the housing of the WCD in the container (fig. 2 third fastening belt 36 and buckle 38).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Cooper in 
Regarding claim 7, Cooper further teaches one or more strap adjusters coupled to the adjustable strap (fig. 1 length adjustment buckle 22).
Regarding claim 9, Cooper further teaches a quick release coupling attached to the adjustable strap (fig. 1: detachable hook 32). 
Regarding claim 26, Cooper teaches a carrying case (fig. 1 backpack 10) for a wearable patient monitoring medical device system, comprising: a container (fig. 1 backpack 10) with a front wall, a rear wall, and a gusset that is coupled to the front wall the rear wall and is operative to separate the front wall from the rear wall to form a first side, a second side, and a bottom of the container (See annotated fig. 1 below), the container being configured to receive a housing of a wearable cardio defibrillator (WCD) (the bag is functionally capable of receiving and holding a WCD); two connection points inset from an edge of the rear wall (See annotated figure 1 below); and an adjustable strap removably coupled to the connection points, the adjustable strap configured to be worn in various configurations on a body of a patient (See annotated figure 1 below); one or more straps coupled to the rear wall, the straps configured to hold one or more wires (fig. 1 anchoring loop 20);  and a quick release coupling attached to the strap (fig. 1: detachable hook 32); and one or more strap adjusters coupled to the adjustable strap (fig. 1 length adjustment buckle 22), but does not explicitly teach a gusset coupled to the front wall and the rear wall and is operative to separate the front wall from the 
    PNG
    media_image1.png
    536
    762
    media_image1.png
    Greyscale
fabric layers; a pocket formed on the front wall of the container.

However, in a similar carrying case Van Huyssteen discloses a gusset coupled to the front wall and the rear wall and is operative to separate the front wall from the rear wall to form a first side, second side, and a bottom of the container (fig. 4/5gusset 70 and liner 26 create a side portion of the carrying device that couples the front wall and back wall of carrying case body 62) and each of the first side and the second side of the gusset (fig. 4/5 gusset 70 and liner 26) being configured to cover a portion of a side of the housing of the WCD (fig. 4/5 covered portions are 70 and 26) and to expose another portion of the side of the housing of the WCD (fig. 4/5 open portions that expose contents of the carrying case as shown in fig. 5); and a pocket formed on the front wall of the container (fig. 4/5 pocket 32/pocket 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Cooper to have a gusset coupled to the front wall and the rear wall and is operative to separate the front wall from the rear wall to form a first side, second side and a bottom of the container and each of the first side and the second side of the gusset being configured to cover a portion of a side of the housing of the WCD and to expose another portion of the side of the housing of the WCD and include a pocket formed on the front wall of the container as disclosed by Van Huyssteen as a way to allow passage for wired connections from the WCD to other components of the wearable patient monitoring system and to allow storage for tools or extra equipment for the WCD device, or patient medicines, or small notes about the WCD carrier device or the operation of the WCD. 
Furthermore, Chen discloses each of the front wall and rear wall including a plurality fabric layers (fig. 3 fabric layers 12 and 16).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Cooper  in view of Van Huyssteen to further include each of the front wall and rear wall including a plurality fabric layers as disclosed by Chen for the purpose of providing a carrying case that is able to store important documents or items and protect its contents by providing a protective outer layer of the carrying case as well as a strapping arrangement to prevent the contents in or about the carrying case to move around freely. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Van Huyssteen and Chen as applied to claim 7 above, and further in view of Kroll et al. (US Publication 2009/0057188 A1) herein after Kroll.
Regarding claim 8, Cooper in view of Van Huyssteen and Chen disclose the carrying case of claim 7, but do not explicitly disclose that the one or more strap adjusters have a rubber coating.
However, Kroll discloses wherein the one or more strap adjusters have a rubber coating (Para [0020] “By way of example, the strap can be held by a loop when the carry case is closed. In one embodiment, the loop is fastened at the strap. In order to hold the strap in position, the loop can be turned over the opposing lateral walls that delimit the inside. By way of example, the loop can be a rubber-elastic strap, such as a textile strap”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Cooper in view of Chen to further include wherein the one or more adjustable cinchers have a rubber coating as disclosed by Kroll as a way to provide lasting protection to the strap adjuster as rubber coatings are well known to provide insulated protection for materials that it is covering.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Van Huyssteen and Chen as applied to claim 9 above, and further in view of Griffith (US Patent 4,757,804) herein after Griffith.
Regarding claim 10, Cooper in view of Van Huyssteen and Chen disclose the carrying case of claim 9, but does not explicitly disclose wherein the quick release coupling has a rubber coating.
However, Griffith discloses wherein the quick release coupling has a rubber coating (Column 6 lines 10-22).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Cooper in view of Van Huyssteen and Chen to further include wherein the quick release coupling has a rubber coating as disclosed by Griffith as a way to provide a protecting coating for the quick release to prevent wear and tear of the quick release. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Van Huyssteen and Chen as applied to claim 1 above, and further in view of Corley et al. (US Publication 2014/0303460 A1) herein after Corley.
Regarding claim 11, Cooper in view of Van Huyssteen and Chen disclose the carrying case of claim 1, but does not explicitly disclose a belt clip coupled to the back wall.
However Corley discloses a belt clip coupled to the back wall (Para [0139] “The sensor device may be worn on the hip for convenience, using a belt clip or elastic strap”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Cooper in view of Van Huyssteen and Chen to further include a belt clip coupled to the back wall as disclosed by Corley to make the carrying case easily attachable to a patient’s hip therefore giving the patient more flexibility as to where the carrying case is located. 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Van Huyssteen and Chen as applied to claim 1 above, and further in view of Roach et al. (WO Publication 2012/063196 A2) herein after Roach.
Regarding claims 13 and 14, Cooper in view of Van Huyssteen and Chen disclose the carrying case of claim 1 and Cooper further discloses wherein the carrying case is structured to be worn on either side of the patient's body (Column 2 lines 18-35),WAHC\67956AP_Fnal docx-24- wherein the carrying case is further structured to allow a portion of the housing of the WCD to  be positioned in a first orientation and a second orientation in the carrying case, wherein the first orientation enables an communication screen of the portion of the housing of the WCD to be visible to the patient when the carrying case is worn on one side of the patient and the second orientation enables the communication screen to be visible to the patient when the carrying case is worn on the other side of the patient (Cooper in view of Van Huyssteen and Chen includes the structure that allows for open areas of the wearable carrying case as shown from figs 4 and 5 of Van Huyssteen. As currently written, the claim does not require a WCD to be present only that the carrying case must allow for a WCD with particular features to be present and available to the patient which the current combination provides the structure for), but does not explicitly disclose that the case enables a cable attached to the portion of the wearable patient monitoring medical device to exit the carrying case through a rear-facing opening to the back of the patient to be connected to another component of the wearable patient monitoring medical device system.
However, Roach discloses a case that is structured with the portion of the side of the housing of the WCD enables a cable attached and to exit the carrying case through a rear-facing opening to the back of the patient to be connected to another component of the WCD 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified to carrying case of Cooper in view of Van Huyssteen and Chen to further include a case that is structured with the portion of the side of the housing of the WCD enables a cable attached and to exit the carrying case through a rear-facing opening to the back of the patient to be connected to another component of the WCD as disclosed by Roach as a way to allow wires extending from the WCD housing to connect to a different portion of the for the wearable patient monitoring system and to prevent wires extending from the defibrillator from getting deformed or crunched when the therefore extending the life of the wire and improving the overall connection of the leads to the defibrillator. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Van Huyssteen and Chen as applied to claim 1 above, and further in view of Murphy et al. (US Publication 2016/0166321 A1) herein after Murphy.
Regarding claim 15, Cooper in view of Van Huyssteen and Chen disclose the carrying case of claim 1, and further disclose the gusset separates the front wall from the rear wall on the first side, the second side, and the bottom, a top portion of the container being open to receive the housing of the WCD (Cooper modified by the gusset from figs. 4/5 of Van Huyssteen separates the front wall from the rear wall, creating the first side and the second side as well as a bottom portion of the carrying case as well as the top portion being open to receive the WCD), and the top portion exposes a communication screen of the housing of the WCD while the carrying case is worn by the patient but do not explicitly disclose wherein the top surface of the container includes cutouts that expose an indicator of the portion of the 
However, Murphy discloses a top portion exposes a communication screen of the housing of the WCD while the carrying case is worn by the patient (Para [0166] “FIG. 11C is a front view of the same exemplary defibrillator device 1100. In addition to handle 1102, the device 1100 can also include a screen 1108, a connector socket 1110, a power button 1112, a status indicator 1114, a speaker 1116, a pediatric/adult mode button 1118, and a shock button 1120”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified to carrying case of Cooper in view of Van Huyssteen and Chen to further include the top portion exposes a communication screen of the housing of the WCD while the carrying case is worn by the patient as disclosed by Murphy as a way to allow an individual to easily be able to see what mode the device is in or if it is one and functioning properly. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Van Huyssteen and Chen as applied to claim 1 above, and further in view of Amsler (US Publication 2016/0166321 A1).
Regarding claim 16, Cooper in view of Van Huyssteen and Chen disclose the carrying case of claim 1, but do not explicitly disclose wherein the carrying case is configured to enable while carrying the housing of the WCD: (i) removal of one or more batteries of the portion of the wearable patient monitoring medical device system.
However Amsler discloses wherein the carrying case is configured to enable while carrying the portion of the housing of the WCD: (i) removal of one or more batteries of the portion of the wearable patient monitoring medical device system (Para [0096 “The battery opening 124 allows a user to remove or replace the battery from the defibrillator 1 without removing or detaching any portion of the case 110 from the defibrillator housing 3”]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Cooper in view of Van Huyssteen and Chen to further include wherein the carrying case is configured to enable while carrying the portion of the housing of the WCD: (i) removal of one or more batteries of the portion of the wearable patient monitoring medical device system as disclosed by Amsler as a way to for an individual to easily replace batteries for the defibrillator without removing any portion of the defibrillator housing. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Van Huyssteen and Chen as applied to claim 1 above, and further in view of Guldalian (US Publication 2012/0144551 A1).
Regarding claim 17, Cooper in view of Van Huyssteen and Chen disclose the carrying case of claim 1, but does not explicitly disclose cable management loops configured to retain an excess portion of a cable connected to the portion of the housing of the WCD while the portion of the housing of the WCD is being carried in the carrying case.
However, Guldalian discloses cable management loops configured to retain an excess portion of a cable connected to the portion of the housing of the WCD while the portion of the housing of the WCD is being carried in the carrying case (Para [0046] “The electrodes 22 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Cooper in view of Van Huyssteen and Chen to further include cable management loops configured to retain an excess portion of a cable connected to the portion of the housing of the WCD while the portion of the housing of the WCD is being carried in the carrying case as disclosed by Guldalian as a way to prevent wires from moving or handing off the body of the patient or the carrying case. 
Claim 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Van Huyssteen, Chen and Kavounas (US Publication 2015/0297904 A1).
Regarding claim 18, Cooper teaches a carrying case with a container to hold the defibrillator housing (fig. 1 backpack 10), the carrying case including: a container with a front wall, a rear wall, and a gusset that is coupled to the front wall and the rear wall and separates the front wall from the rear wall to form a first side, a second side, and a bottom of the container (See annotated figure 1 below), the container being configured to receive the defibrillator housing (See annotated figure 1 below); two connection points inset from an edge of the rear wall (See annotated figure 1 below); and an adjustable strap removably coupled to the connection points, the adjustable strap configured to be worn in various configurations on a body of a patient (See annotated figure 1 below), but does not explicitly teach a wearable cardioverter defibrillator (WCD) system comprising: a defibrillator housing; a discharge circuit in communication with the defibrillator housing, the discharge circuit configured to discharge a stored electrical charge through a body of a patient, a processor within the defibrillator housing, the processor in communication with the discharge circuit; each of the first side and the second side of the gusset being configured to cover a portion of a side of the defibrillator housing and to expose another portion of the side of the defibrillator housing and each of the front wall and rear wall including a plurality fabric layers.

    PNG
    media_image1.png
    536
    762
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    536
    754
    media_image2.png
    Greyscale

However, Van Huyssteen discloses a gusset coupled to the front wall and the rear wall and is operative to separate the front wall from the rear wall to form a first side, second side, and a bottom of the container (fig. 4/5gusset 70 and liner 26 create a side portion of the carrying device that couples the front wall and back wall of carrying case body 62) and each of the first side and the second side of the gusset (fig. 4/5 gusset 70 and liner 26) being configured to cover a portion of a side of the housing of the defibrillator (fig. 4/5 covered portions are 70 and 26) and to expose another portion of the side of the housing of the defibrillator (fig. 4/5 open portions that expose contents of the carrying case as shown in fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Cooper to have a gusset coupled to the front wall and the rear wall and is operative to separate the front wall from the rear wall to form a first side, second side and a bottom of the container and each of the first side and the second side of the gusset being configured to cover a portion of a side of the housing of the defibrillator and to expose another portion of the side of the housing of the defibrillator as disclosed by Van Huyssteen as a way to allow passage for wired connections from the defibrillator to other components of the wearable patient monitoring system.  
Furthermore, Chen discloses each of the front wall and rear wall including a plurality fabric layers (fig. 3 fabric layers 12 and 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Cooper in view Van Huyssteen to further include a layered structure of the carrying case body such that the front wall and rear wall include a plurality of fabric layers as disclosed by Chen as a way to provide protection to the carrying case to prevent damage to the contents of the carrying case.
Moreover, Kavounas discloses a wearable cardioverter defibrillator (WCD) system (fig. 1), comprising: a defibrillator housing (fig. 3 defibrillator housing 301); a discharge circuit in communication with the defibrillator housing (fig. 3 via processor 330 and processor port or via processor and user interface), the discharge circuit configured to discharge a stored electrical charge through a body of the patient, a processor within the defibrillator housing, the processor in communication with the discharge circuit (Para [0066] “Circuit 355 can be controlled to permit the energy stored in module 350 to be discharged to nodes 314, 318, and thus also to defibrillation electrodes 304, 308” and Para [0068] “In addition, discharge circuit 355 can be controlled by processor 330, or directly by user 380 via user interface 370, and so on”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the carrying case of Cooper in view of Van Huyssteen and Chen with a wearable cardioverter defibrillator (WCD) system comprising: a defibrillator housing; a discharge circuit in communication with the defibrillator housing, the discharge circuit configured to discharge a stored electrical charge through a body of a patient, a processor within the defibrillator housing, the processor in communication with the discharge circuit as disclosed by Kavounas for the purpose of having a system capable of delivering life-saving defibrillation to a patient who may experience sudden cardiac arrest or life threatening arrhythmias.
Regarding claim 19, Cooper further teaches WAHC\67956AP_Famal docx-26-wherein the adjustable strap comprises a first adjustable section and a second adjustable section
Regarding claim 20, Cooper in view of Van Huyssteen, Chen and Kavounas disclose the WCD system of claim 18, but as described above do not explicitly include a pocket formed on the front wall of the container.
However, Van Huyssteen further discloses a pocket formed on the front wall of the container (fig. 4/5 pocket 32/pocket 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the carrying case of Cooper in view of Van Huyssteen, Chen and Kavounas to further include a pocket formed on the front wall of the container as disclosed by Van Huyssteen as a way to allow storage for tools or extra equipment for the WCD device, or patient medicines, or small notes about the WCD carrier device or the operation of the WCD. 
Regarding claim 21, Cooper further teaches one or more straps coupled to the rear wall, the straps configured to hold one or more wires (fig. 1 anchoring loop 20).  
Regarding claim 22, Cooper further teaches a handle coupled to the rear wall (fig. 1 handle 12).  
Regarding claim 23, Cooper in view of Van Huyssteen, Chen and Kavounas disclose the WCD system of claim 18, but as described above do not explicitly disclose a latching strap configured to hold the defibrillator in the container.
However, Chen discloses a latching strap configured to hold a defibrillator in the container (fig. 2 third fastening belt 36 and buckle 38).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the WCD system of Cooper in 
Regarding claim 24, Cooper further teaches one or more strap adjusters coupled to the adjustable strap (fig. 1 length adjustment buckle 22).
Regarding claim 25, Cooper further teaches a quick release coupling attached to the strap (fig. 1: detachable hook 32).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Irish (US 2004/0148108 A1) relates to a wearable device for connecting peritoneal dialysis tubes. The pouch has exposed openings as feedthroughs for tubes (See fig. 3).
Williams (US 2015/0270728 A1) relates to a bag with apertures for attaching cables from interior electronics to devices outside of the bag (See fig. 2). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792